Title: From George Washington to Jonathan Trumbull, Sr., 4 February 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Feby 4th 1781
                        
                        I was yesterday honored with your Excellencys Letter of the 31 of Janry by Genl Knox. The exertions
                            the Eastern States are making afford me great satisfaction.
                        I am sorry there should be so much justice, in Your Excellencys observation respecting the irregularity of
                            supply & consequent waste of the live Cattle sometimes sent to the Army. It is easy to trace this Irregularity & misfortune to its
                            source: Each State is called upon for the Weekly or Monthly proportion of the Supplies demanded by Congress. A failure in
                            any one, involves the Army in distressing want to releive which, the most pressing representations are made, which in some
                            instances are attended with such efficacy, as to bring on the supplies that have been retained, & produce such a
                            temporary redundance, as is attended, with the loss & waste which your Excellency mentions. To depend upon a daily
                            supply of live Cattle as has been the case hitherto under these circumstances must produce one of the disagreeable
                            alternatives before recited. The negligence of the purchaser, or the Driver, the badness of the roads, or interruption of
                            Waters, inevitably bring on a scarcity, which threatens the Army with dissolution—While on the contrary a large stock in
                            hand, produced by whatever contingency, is attended with waste; As neither the Commissy or Quarter Mastr have the Means
                            of disposing of them Cattle immediately, or supporting them alive at Camp—I have not the least doubt, but the Army might be
                            fed, at half the present expence, by having proper Magazines laid in, and Arrangements made for the Department—At the same
                            time, I do not see but two ways to remedy the evil complained of—either to furnish the Commissary Genl with Money to
                            purchase & make him accountable for the supplies of the Army, which made, I conceive would be far preferable—Or, to
                            oblige the State Agents, or Contractors to comply punctually with the requisitions made upon them.
                        In determining the places of Deposit for the specific supplies required of the States, it was necessary I
                            should have regard to the subsequent transportation to the probable theatre of action, & to the difficulty of performing
                            this, by land carriage, from the want of Money & Means in the Quarter Master Department—I will candidly
                            acknowledge, it was from these considerations I was induced to fix One of the Magazines of the State of Connecticut at
                            Hartford, from whence Water transportation might eventually be had—And the other at Bulls Falls, as
                            being the nearest Point to the Nor. River, & our present principal force, where the Deposit could safely be made—From the
                            Western parts of the state,&  places contiguous to the Sound, which may be as near to West Point as Bulls Iron
                            Works, it will certainly be eligible to have the Provisions forwarded directly to the former.
                        I thank you for the Books sent & will return them after perusal. With the greatest consideration
                            & esteem I have the honor to be
                            
                        
                    